Foster, V. C.
Complainant, a judgment creditor of the defendant Samuel Kutliroff, seeks to have set aside, as in fraud of creditors, two deeds made by Samuel Kutliroff to his brother, the other defendant, Louis Kutliroff.
The first deed, dated December 20th, 1921, but acknowledged and recorded on December 29th, 1921, conveys an undivided one-half interest in a certain farm property in Millstone township, in Monmouth county. The second deed, dated December 1st, 1922,- and recorded the following day, conveyed the remaining undivided half interest in the farm from Samuel to Louis. At the time' of these conveyances, Samuel was indebted to complainant for building material, &c., in the sum of $.2,281.56; payments were made on account of this indebtedness, which reduced it to $1,511, for which amount complainant obtained judgment against Samuel in March, 1923, about fifteen months after the date and recording of the first deed, and about four months after the recording of the second.
*785Defendants lia\e shown that the. consideration for those conveyances paid by Louis was the cancellation of a $1,700 mortgage, the assumption, or acceptance of the conveyance subject to a federal land bank mortgage for $1,600 and $1,000 in checks which were duly paid to Samuel, and cash for $204.
There is no proof in the case contiadieting this evidence, except the fact that each deed contains a canceled revenue stamp for fifty cents only. The attorneys who drew the deeds are unable to recall why stamps of this denomination were used.
In the absence of any proof showing fraud, or that these conveyances, or either of them, were made for the purpose of defrauding Samuel’s creditors, and particularly the complainant, the hill must be dismissed.